Case: 20-20337     Document: 00515704800          Page: 1    Date Filed: 01/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        January 13, 2021
                                   No. 20-20337
                                                                          Lyle W. Cayce
                                                                               Clerk
   Hsin Chi Su,

                                                            Plaintiff—Appellant,

                                       versus

   Wilmington Trust, National Association,

                                                            Defendant—Appellee.


                 Appeal from the United States District Court
                      for the Southern District of Texas
              USDC No. 4:14-CV-2164, 4:14-CV-2165, 4:14-CV-2166


   Before Haynes, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Hsin Chi Su appeals the district court’s denial of his motion for relief
   from judgment under Federal Rule of Civil Procedure 60(b). For the reasons
   set forth below, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20337      Document: 00515704800            Page: 2   Date Filed: 01/13/2021




                                      No. 20-20337


                                 I.    Background
          In 2010, four corporations allegedly owned and controlled by Su (the
   “Whale Corporations”) obtained loans from a syndicate of lenders to finance
   the construction of several large maritime shipping vessels. In 2013, the
   Whale Corporations entered Chapter 11 bankruptcy proceedings. During
   those proceedings, the bankruptcy court authorized the sale of the vessels to
   OCM Formosa Strait Holdings, Ltd., which at that point held almost all of
   the Whale Corporations’ debt.
          In July 2014, Su sued several of the Whale Corporations’ lenders,
   seeking a declaration that the vessels’ sale did not alter patent rights he
   allegedly held that were incorporated into the vessels’ design or, in the
   alternative, the monetary value of his alleged intellectual property.
   Wilmington Trust, National Association, as successor-in-interest to one of
   these lenders, counterclaimed, alleging that Su had personally guaranteed the
   loans but had failed to pay the outstanding balance left after the vessels’ sale.
          In 2015, Wilmington Trust filed two motions for summary judgment.
   Su opposed, through his then-outside counsel, Hoover Slovacek LLP. While
   Wilmington Trust’s motions were pending, Su substituted Robins Kaplan
   LLP as his counsel.
          On December 7, 2018, the district court ruled that Su was not entitled
   to declaratory or monetary relief and entered a “final judgment” that
   purported to terminate all of the outstanding motions. However, the district
   court did not specifically address Wilmington Trust’s counterclaims. On
   January 30, 2019, Su appealed. On March 4, 2019, we dismissed Su’s appeal
   for want of prosecution.
          On April 11, 2019, Wilmington Trust petitioned the district court to
   reopen the case to adjudicate its counterclaims against Su. The district court
   granted this motion and scheduled a hearing for May 16, 2019. In its




                                           2
Case: 20-20337      Document: 00515704800          Page: 3      Date Filed: 01/13/2021




                                    No. 20-20337


   scheduling order, the district court mandated that “whoever receives this
   notice must confirm that every other party knows of the setting,” and that
   “[e]ach party must appear by an attorney with (a) full knowledge of the facts
   and (b) authority to bind the client.”
          Three days before the scheduled hearing, Robins Kaplan moved to
   withdraw as Su’s counsel. At the hearing, Su did not appear, nor did any
   attorney appear on his behalf. The district court attempted to contact Robins
   Kaplan, but its phone call went straight to voicemail. After a brief argument
   by Wilmington Trust’s counsel, the district court agreed that “there [was]
   no reason not to” grant summary judgment for Wilmington Trust. Thus, the
   district court entered judgment for Wilmington Trust in the amount of
   $60,459,959.33 for outstanding principal, $17,169,737.40 for pre-judgment
   interest, and post-judgment interest at the rate of 2.32%.
          The district court also denied Robins Kaplan’s motion to withdraw
   and ordered Su to show cause why he had not appeared at the hearing.
   Robins Kaplan responded, asserting that the firm had been unable to
   communicate with Su regarding the hearing and consequently believed that
   it did not have the authority to bind Su.
          On May 21, 2020, Su moved to vacate the district court’s judgment
   under Federal Rule of Civil Procedure 60(b). Su averred that, in March 2019,
   he was held in civil contempt by a court in the United Kingdom and was
   consequently incarcerated from March 29, 2019 until April 8, 2020. He
   maintained that, due to his incarceration, he did not learn of the reopening of
   his case, the May 2019 hearing, or the district court’s grant of summary
   judgment for Wilmington Trust until after these events transpired. Further,
   he attested that he was unable to locate counsel to attempt to vacate the
   district court’s judgment before his release from prison in April 2020.




                                            3
Case: 20-20337         Document: 00515704800              Page: 4       Date Filed: 01/13/2021




                                          No. 20-20337


   Therefore, he argued, his failure to defend himself against Wilmington
   Trust’s motions for summary judgment was excusable.
           The district court denied Su’s Rule 60(b) motion without explanation.
   Su timely appealed.
                                    II.     Discussion
           The district court had jurisdiction over this case under 28 U.S.C.
   §§ 2201, 2202, 1338, and 1367. We have jurisdiction over this appeal under
   28 U.S.C. § 1291.
           We review a district court’s denial of a Rule 60(b) motion for abuse of
   discretion. Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. Unit A
   Jan. 1981). For the appellant to prevail under this standard, “[i]t is not
   enough that the granting of relief might have been permissible, or even
   warranted[;] denial must have been so unwarranted as to constitute an abuse
   of discretion.” Id. Although the district court did not explain why it denied
   Su’s Rule 60(b) motion, we may affirm “upon any basis supported by the
   record.” Davis v. Scott, 157 F.3d 1003, 1005 (5th Cir. 1998).
           While Rule 60(b) permits a district court to relieve a party from final
   judgment for any one of six reasons, the only one of which Su asserts is
   provided by Rule 60(b)(6): “any other reason that justifies relief.” 1 Because
   Rule 60(b)’s “six categories of relief are mutually exclusive from one
   another, . . . an action cannot be brought through the catch-all provision of
   Rule 60(b)(6) if it could have been brought through one of the Rule’s first



           1
             Before the district court, Su also invoked Rule 60(b)(1). Because Su did not renew
   his argument under Rule 60(b)(1) on appeal, he has abandoned this argument and we will
   not consider it. See Justiss Oil Co. v. Kerr-McGee Refin. Corp., 75 F.3d 1057, 1067 (5th Cir.
   1996) (“When an appellant fails to advance arguments in the body of its brief in support of
   an issue it has raised on appeal, we consider such issues abandoned.”).




                                                4
Case: 20-20337      Document: 00515704800           Page: 5    Date Filed: 01/13/2021




                                     No. 20-20337


   five subsections.” United States v. Fernandez, 797 F.3d 315, 319 (5th Cir.
   2015) (internal quotation marks and citation omitted).
          To be successful, a Rule 60(b)(6) motion “must have been made
   within a reasonable time and must ‘show extraordinary circumstances
   justifying the reopening of a final judgment.’” Clark v. Davis, 850 F.3d 770,
   778 (5th Cir. 2017) (internal quotation marks and citation omitted) (quoting
   Gonzalez v. Crosby, 545 U.S. 524, 535 (2005)). When evaluating “whether
   extraordinary circumstances are present, a court may consider a wide range
   of factors,” including “the risk of injustice to the parties and the risk of
   undermining the public’s confidence in the judicial process.” Buck v. Davis,
   137 S. Ct. 759, 778 (2017) (internal quotation marks and citation omitted).
          In this case, we agree with Su that Robins Kaplan effectively
   abandoned him by failing to appear at the May 2019 hearing despite not
   having been permitted by the district court to withdraw. Nevertheless, Su is
   not entitled to relief for two reasons. First, an attorney’s failure to appear at
   a hearing is covered by Rule 60(b)(1)’s “mistake, inadvertence, surprise, or
   excusable neglect” category of relief. See In re Hous. Oil Tr. Sec. Litig. MDL-
   625, No. 92-2498, 1993 WL 117764, at *2–3 (5th Cir. Mar. 22, 1993) (per
   curiam) (determining that relief under Rule 60(b)(1) was warranted where
   the plaintiff’s counsel did not receive notice of the defendants’ summary
   judgment motion and consequently did not respond); Keane v. HSBC Bank
   USA for Ellington Tr., Series 2007-2, 874 F.3d 763, 764–67 (1st Cir. 2017)
   (concluding that relief under Rule 60(b)(1) was warranted where the
   plaintiff’s counsel failed to appear at a hearing and the district court
   dismissed his claims for failure to prosecute).         Because Rule 60(b)’s
   categories of relief are “mutually exclusive,” Robins Kaplan’s failure to
   appear on Su’s behalf at that May 2019 hearing cannot serve as the basis for
   relief under Rule 60(b)(6). Fernandez, 797 F.3d at 319.




                                          5
Case: 20-20337      Document: 00515704800           Page: 6    Date Filed: 01/13/2021




                                     No. 20-20337


          Second,    even    addressing       the   question   of     “extraordinary
   circumstances,” we note that the situation here is one of ruling on existing
   briefing, not considering new evidence or conducting a trial. Prior counsel,
   Hoover Slovacek, had filed opposition briefs in response to these motions in
   2015. After the case was reopened in April 2019, Wilmington Trust did not
   file any briefing to supplement its original motions, nor did it present any new
   evidence or arguments at the hearing. Because Wilmington Trust did not
   update its motions for summary judgment, Su’s 2015 opposition briefs
   remained applicable in 2019. Therefore, Su had a defense in place when the
   district court adjudicated Wilmington Trust’s summary judgment motions.
   Consequently, this case is unlike the case relied upon by Su: Klapprott v.
   United States, a case in which the Supreme Court held that relief under Rule
   60(b)(6) was appropriate. 335 U.S. 601, 613–16 (1949). In Klapprott, the
   Government initiated denaturalization proceedings against the petitioner but
   imprisoned him on separate criminal charges before the expiration of the
   deadline for him to respond to the denaturalization complaint. Id. at 603.
   Because the petitioner lacked the funds to hire a lawyer, he did not appear in
   the denaturalization proceedings, and the court consequently entered a
   default judgment against him. Id. at 603, 608. Thus, the Supreme Court
   concluded that “a citizen was stripped of his citizenship by his Government
   . . . with no reasonable opportunity for him effectively to defend his right to
   citizenship,” justifying relief under Rule 60(b)(6). Id. at 615.
          Here, contrary to an entry of default judgment, at the May 2019
   hearing, the district court indicated that it had considered the merits of
   Wilmington Trust’s counterclaims and was granting judgment on the
   strength of its arguments, not because Su failed to appear at the hearing.
   Because Su was able to present his objections to the district court through the
   counsel of his choice and judgment was entered against him on the merits,
   the circumstances of this case are not so “extraordinary” as to justify the




                                          6
Case: 20-20337        Document: 00515704800             Page: 7      Date Filed: 01/13/2021




                                         No. 20-20337


   reversal of the district court’s denial of relief under Rule 60(b)(6) on abuse
   of discretion review. 2 Cf. Crutcher v. Aetna Life Ins. Co., 746 F.2d 1076, 1082–
   83 (5th Cir. 1984) (affirming the district court’s denial of the plaintiff’s Rule
   60(b) motion, despite the plaintiff having been arguably “constructively
   abandoned” due to his counsel’s incompetence, because the plaintiff
   voluntarily chose that counsel and the district court granted the defendants
   summary judgment on the merits).
           Constrained by the limitations of Rule 60(b)(6) and the deferential
   standard of review, we must conclude that the district court did not abuse its
   discretion in denying Su’s motion for relief from judgment, even if we would
   have ruled differently.
           We AFFIRM.




           2
              That said, we condone neither the conduct of Su’s counsel in failing to appear
   nor the district court’s failure to consider the lack of communication between counsel and
   Su. We simply conclude that the circumstances were not “extraordinary.”




                                               7